DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Amendment filed on 02/22/2022.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (Pub. No.: US 2003/0147652) in view of Margaritis (Pub. No.: US 2007/0053698) OR Conchas et al (Pub. No.: US 2004/0213587).
	Regarding claim 9, referring to Figure 6, Green et al a light receiving device (i.e., light receiving device 9, Fig. 6) of optical communication equipment, comprising:
a concave lens (i.e., concave 75, Fig. 6) configured to convert incident light into parallel light;
a condenser lens (i.e., condenser lens 77, Fig. 6) configured to condense light transmitted; and
a light receiving element (i.e., light receiving element 79, Fig. 6) configured to detect the light condensed by the condenser lens (i.e., condenser lens 77, Fig. 6)(i.e., Figure 6, page 3, paragraphs [0040]-0042]).
Green et al differs from claim 9 in that he fails to specifically teach a bandpass filter having a filter surface on which the parallel light from the concave lens is perpendicularly incident, the bandpass filter being configured to transmit only a wavelength of the parallel light. However, Margaritis in Pub. No.: US 2007/0053698 teaches a bandpass filter (i.e., optical bandpass filter 29, Fig. 1a) having a filter surface on which the parallel light from a lens is perpendicularly incident, the bandpass filter (i.e., optical bandpass filter 29, Fig. 1a) being configured to transmit only a wavelength of the parallel light (i.e., Figure 1a, page 1, paragraph [0011], and page 2, paragraph [0017]). OR, Conchas et al in Pub. No.: US 2004/0213587 teaches a bandpass filter (i.e., optical bandpass filter 4, Fig. 1) having a filter surface on which the parallel light from a lens is perpendicularly incident, the bandpass filter (i.e., optical bandpass filter 4, Fig. 1) being configured to transmit only a wavelength of the parallel light (i.e., Figure 1, page 1, paragraphs [0004]-[0005]). Based on this teaching, it would have been obvious to one having skill in the art at the time invention was made to incorporate the bandpass filter having a filter surface on which the parallel light from a lens is perpendicularly incident, the bandpass filter  being configured to transmit only a wavelength of the parallel light as taught by Margaritis OR Conchas et al in the system of Green et al. One of ordinary skill in the art would have been motivated to do this since allowing selecting the wanted signal, reducing the interference between the signals and improving the performance of the system.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmuro (US Patent No. 7,289,737) in view of Margaritis (Pub. No.: US 2007/0053698) OR Conchas et al (Pub. No.: US 2004/0213587).
	Regarding claim 9, referring to Figure 1, Ohmuro a light receiving device of optical communication equipment, comprising:
a concave lens (i.e., concave 42, Fig. 1) configured to convert incident light into parallel light;
a condenser lens (i.e., condenser lens 4, Fig. 1) configured to condense light transmitted; and
a light receiving element (i.e., light receiving element 2, Fig. 1) configured to detect the light condensed by the condenser lens (i.e., condenser lens 4, Fig. 1)(i.e., Figure 1, col. 2, lines 56-67, col. 3, lines 1-67, col. 4, lines 1-48, and col. 8, lines 13-20).
Ohmuro differs from claim 9 in that he fails to specifically teach a bandpass filter having a filter surface on which the parallel light from the concave lens is perpendicularly incident, the bandpass filter being configured to transmit only a wavelength of the parallel light. However, Margaritis in Pub. No.: US 2007/0053698 teaches a bandpass filter (i.e., optical bandpass filter 29, Fig. 1a) having a filter surface on which the parallel light from a lens is perpendicularly incident, the bandpass filter (i.e., optical bandpass filter 29, Fig. 1a) being configured to transmit only a wavelength of the parallel light (i.e., Figure 1a, page 1, paragraph [0011], and page 2, paragraph [0017]). OR, Conchas et al in Pub. No.: US 2004/0213587 teaches a bandpass filter (i.e., optical bandpass filter 4, Fig. 1) having a filter surface on which the parallel light from a lens is perpendicularly incident, the bandpass filter (i.e., optical bandpass filter 4, Fig. 1) being configured to transmit only a wavelength of the parallel light (i.e., Figure 1, page 1, paragraphs [0004]-[0005]). Based on this teaching, it would have been obvious to one having skill in the art at the time invention was made to incorporate the bandpass filter having a filter surface on which the parallel light from a lens is perpendicularly incident, the bandpass filter  being configured to transmit only a wavelength of the parallel light as taught by Margaritis OR Conchas et al in the system of Ohmuro. One of ordinary skill in the art would have been motivated to do this since allowing selecting the wanted signal, reducing the interference between the signals and improving the performance of the system.

Allowable Subject Matter
6.	Claims 1-8 are allowed. 

7.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable because Xia et al (Pub. No.: US 2011/0116805), Margaritis (Pub. No.: US 2007/0053698), and Taniguchi (Pub. No.: US 2011/0096189), takes alone or in combination, fails to teach a first condenser lens configured to condense incident light; a collimation lens having a focal length shorter than a focal length of the first condenser lens, the collimation lens being configured to convert light from the first condenser lens into parallel light; a bandpass filter having a filter surface on which the parallel light from the collimation lens is perpendicularly incident, the bandpass filter being configured to transmit only a wavelength of the parallel light; and a light receiving element configured to detect light transmitted through the bandpass filter, and a light receiving housing configured to house the collimation lens and a moving mechanism for moving the collimation lens in three-axis directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                         Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636